DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement(s) submitted June 21, 2019, May 19, 2020, July 20, 2020, and December 8, 2020 is/are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Election/Restrictions
Applicant’s election of Group I, claims 1-12 in the reply filed on December 30, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 13-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 12, line 8 introduces “a plurality of blades” however claim 12 depends from claim 1 which previously introduced “a plurality of blades.” It is unclear if claim 12 is referring to the same blades or introducing a new “plurality of blades.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-3, 5, 6, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0149108 to Webster.
In Reference to Claim 1#
Webster teaches:
	A compressor (16), comprising: 
a rotor (24) that is configured to rotate about an axis (axis of rotation); and 
a casing (30) that covers an outer circumferential side of the rotor, wherein the rotor has a rotary shaft portion (not shown, see paragraph 20, lines 11-13) rotating about the axis, and a plurality of blades (26) provided in the rotary shaft portion at intervals in a circumferential direction with respect to the axis, 
wherein each of the plurality of blades has 
a leading edge (44) forming an edge in an axial direction in which the axis extends, 
a trailing edge (46) forming an edge on a side opposite to the leading edge, 
a positive pressure surface (50) and a negative pressure surface (52) connecting the leading edge and the trailing edge to each other, being directed in a direction including a component of the circumferential direction, and having a back-to-back relationship therebetween, and 
a tip portion (48) connecting the leading edge and the trailing edge to each other and facing the casing with a clearance (not shown, see paragraph 30) therebetween, 

wherein the downstream-side region extends from an edge of the small clearance formation portion on the trailing edge side to the trailing edge, and 
2wherein the downstream-side region forms a large clearance formation portion (not numbered, see annotated Figure 5 below) having a clearance larger than the clearance of the small clearance formation portion throughout the entire region of the downstream-side region (see paragraphs 20, 21, 30, and 31 and Figures 1 and 5).
While Webster describes the blade as being part of a fan for a gas turbine engine, paragraph 43 states the teachings are also applicable to other fan, turbine or turbomachinery blades. A compressor blade is a turbomachinery blade. Compressors also comprise the same basic components as a gas turbine (casing, rotor, shaft, blades).
Regarding the tip clearances, while the clearances are not shown in the drawings, paragraph 30 describes how the clearance increases along the blade tip from the upstream region to the downstream region. The clearance is a minimum along the upstream region where the blade tip has the greatest radius. 

    PNG
    media_image1.png
    863
    552
    media_image1.png
    Greyscale

In Reference to Claims 2 and 3#
Webster teaches:
	The compressor of claim 1, wherein a position of a smallest clearance which is a minimum value for the clearance is a position within a range of 5% to 60% of a chord length of the blade from the leading edge in a chord direction in which a chord of the blade extends. Figure 5 shows the small clearance forming portion extends from the leading edge to approximately midway (50%) along the chord of the blade. Therefore the smallest clearance position is within 0% to 50% of the chord length of the blade.
	Regarding claim 3, the position of the smallest clearance is a position at a distance within a range of 10% to 60% of the chord length.
In Reference to Claim 5#
Webster teaches:
	The compressor of claim 1, wherein an edge (upstream edge of small clearance forming portion, left side in Figure 5) of the small clearance formation portion on the leading edge side is at a position at a distance within a range of 0% to 25% of the chord length of the blade from the leading edge in the chord direction in which the chord of the blade extends. The edge is at the leading edge of the blade, which is a 0% of the chord length.
In Reference to Claim 6#
Webster teaches:
	The compressor of claim 1, wherein the small clearance forming portion is present up to a position at a distance within a range of 10% to 60% of the chord length from the leading edge in the chord direction in which the chord of the blade extends. Figure 5 shows the small clearance forming portion extends from the leading edge to approximately midway (50%) along the chord of the blade. Therefore the smallest clearance forming portion is at a position within 10% to 60% of the chord length. 
In Reference to Claim 8#
Webster teaches:
	The compressor of claim 1, wherein the small clearance forming portion includes a position where a vane thickness which is an interval between the positive pressure surface and the negative pressure surface is a maximum in the chord direction in which the chord of the blade extends. Figure 5 shows the smallest clearance forming portion extends from the leading edge to approximately midway along the chord of the blade. .

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0149108 to Webster as applied to claim 1 above, and further in view of US 6,231,301 to Barnett.
In Reference to Claim 4

	The compressor of claim 1 having the smallest clearance which is a minimum value for the clearance, and wherein the blade has a chord length.
Webster fails to teach:
	The smallest clearance is equal to or larger than 0.4% of the chord length of the blade.
Barnett teaches:
	A compressor having a casing (36) and blade (16) having a tip (24) and chord length (Cp), wherein the tip forms a clearance (G) between the blade tip and casing, wherein the clearance is equal to or larger than 0.4% of the chord length of the blade (see column 4, line 61 through column 5, line 22, column 13, lines 35-36 and Figure 1).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the compressor of Webster by sizing the tip clearance to be equal to or larger than 0.4% of the chord length as taught by Barnett as both references are directed to compressor blades, and which would yield predictable results. In this case, the predictable result would be a tip clearance having the desired size which achieves the desired compressor efficiency while having a suitable space between the blade tips and casing to protect the tip from collision. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0149108 to Webster as applied to claim 1 above, and further in view of US 2007/0147989 to Collins.
In Reference to Claim 7

	The compressor of claim 1, wherein in the clearance of the blade changes from the leading edge to the trailing edge, and the smallest clearance is the minimum value for the clearance.
Webster fails to teach:
	The clearance smoothly changes from the leading edge to the position of the smallest clearance.
Collins teaches:
	A compressor having a casing (2), a blade (8) which has a tip clearance (space between blade tip and casing) which is smallest near the mid-chord region and the clearance smoothly changes from the leading edge to the position of the smallest clearance (see Figure 1).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the compressor of Webster by re-shaping the blade tip to have the small clearance forming portion downstream of the leading edge, and a smooth change from the leading edge to the smallest clearance as taught by Collins as both references are directed to compressor blades, and which would yield predictable results. In this case, the predictable result would be a compressor blade that has a blade tip that is curved outward from the leading edge to the small clearance forming portion. 

9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0149108 to Webster as applied to claim 1 above, and further in view of US 8,540,487 to Bottome.
In Reference to Claim 9
Webster teaches:
	The compressor of claim 1, comprising the small clearance forming portion.
Webster fails to teach:
	The clearance changes in accordance with the position in the circumferential direction.
Bottome teaches:
	A blade (12) having a blade tip (18) which faces a casing (10), and wherein the blade tip is rounded such that the clearance changes in accordance with the position in the circumferential direction (see Figure 2). Since the blade tip is rounded, the smallest clearance occurs where the blade tip has the largest radius (middle section), and is smallest along the sides (pressure side and suction side). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the compressor of Webster by re-shaping the blade tip such that the clearance changes in accordance with the position in the circumferential direction as taught by Bottome as both references are directed to blades in turbomachines, and which would yield predictable results. In this case, the predictable result would be a blade tip which is rounded to have a larger radius in the middle of the blade thickness (midway between pressure side and suction side) which results in the smallest clearance being in the middle of the blade. 
10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0149108 to Webster as applied to claim 1 above, and further in view of US 6,761,539 to Cipelletti.
In Reference to Claim 10
Webster teaches:
	The compressor of claim 1 comprising the small clearance forming portion. 
Webster fails to teach:
	The small clearance forming portion is present in only a portion in the upstream-side region in the circumferential direction.
Cipelletti teaches:
	A fan (1) comprising a casing (4) and a blade (3), wherein the blade has a small clearance forming portion (12) on the upstream-side region in the circumferential direction (see column 2, lines 26-39 and Figures 1 and 2A). The small clearance forming portion is additional material on the suction side region of the blade tip, which results in a smaller clearance between the blade tip and casing. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the compressor of Webster by locating the small clearance forming portion on the upstream-side region in the circumferential direction as taught by Cipelletti as both references are directed to blade tips, and for the purpose of reducing pulse force acting on the blade tip is reduced and fatigue life is increased (column 1, lines 43-49 of Cipelletti).

11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0149108 to Webster as applied to claim 1 above, and further in view of US 6,896,485 to Ohara.
In Reference to Claim 11
Webster teaches:
	The compressor of claim 1, comprising the small clearance forming portion. 
Webster fails to teach:
	The small clearance forming portion has better abradable properties than a part in the blade excluding the small clearance forming portion.
Ohara teaches:
	A blade (25) comprising a small clearance forming portion (27) which has better abradable properties than a part (blade tip downstream of 27) in the blade excluding the small clearance forming portion (see column 7, lines 30-44 and Figure 6). The small clearance forming portion has an abrasive layer (29) which make it better at abrading material in the casing. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the compressor of Webster by adding abradable material to the small clearance forming portion such that it has better abradable properties than a part of the blade excluding the small clearance forming portion as taught by Ohara as both references are directed to blades for a gas turbine, and for the purpose of being able to abrade material in the casing and control the tip clearance.

12, as far as the claim is definite and understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0149108 to Webster as applied to claim 1 above, and further in view of US 10,808,539 to Narrow.
In Reference to Claim 12
Webster teaches:
	The compressor of claim 1 a blade row has a plurality of blades provided in the rotary shaft portion at intervals in the circumferential direction.
Webster fails to teach:
	A plurality of stator vane rows that are disposed at intervals in the axial direction, wherein all of the plurality of stator vane rows have a plurality of stator vanes fixed to the casing at intervals in the circumferential direction, wherein the rotor has a plurality of blade rows disposed at intervals in the axial direction, wherein each of the plurality of blade rows is disposed on an axial upstream side of any stator vane row of the plurality of stator vane rows. Webster is silent regarding rows of stator vanes or blades in the compressor. 
Narrow teaches:
	A compressor (24) comprising a plurality of stator vane rows (not numbered, see annotated portion of Figure 1 below) that are disposed at intervals in the axial direction, wherein all of the plurality of stator vane rows have a plurality of stator vanes (not numbered, circumferentially spaced in the stator vane rows) fixed to a casing (not numbered, see annotated Figure 1 below) at intervals in the circumferential direction, wherein the rotor has a plurality of blade rows (not numbered, see annotated Figure 1 below) disposed at intervals in the axial direction, wherein each of the plurality of blade 

    PNG
    media_image2.png
    602
    405
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the compressor of Webster by adding a plurality of stator vane rows with stator vanes and a plurality of blade rows disposed on an axially upstream side of the downstream stator vane row as taught by Narrow as both references are directed to compressors for a gas turbine engine, and for the purpose of being able to generate the desired amount of power by having a plurality of blades and vanes capable of driving and directing the working fluid.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 8,668,459 to Jan teaches a blade having a small clearance forming portion near the leading edge of the blade tip. US 10,415,579 to Sarawate teaches a compressor comprising a blade having a small clearance forming portion . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON GREGORY DAVIS whose telephone number is (571)270-3289.  The examiner can normally be reached on M, Tu: 7:30-5:00, W, Th: 7:30-5:00, F: 8:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JASON G DAVIS/Examiner, Art Unit 3745                                                                                                                                                                                                        

/MICHAEL LEBENTRITT/Primary Examiner, Art Unit 3745